DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/04/2021. The amendments filed on
01/04/2021 have been entered. Accordingly, claims 1-5, 8, 11-16, 19 and 22-27remain pending, claims 1, 8, 11-14, 19, and 22-27 have been amended, and claims 6-7, 9-10, 17-18, and 20-21 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1-2, 5, 8, 11-14, 16, 19, 22-26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Duffner (WO2008058520) in view of Piron et al. (US20170273715, hereafter “Piron”).
Regarding claim 1, 13, and 27, Duffner discloses a surgical information processing apparatus (4), comprising: 
circuitry (2) configured to
 obtain position information of a surgical imaging device (see paragraph at line 274 on page 7 where it discloses that the position of the camera may be detected) supported by an arm device including a plurality of joints (see in paragraph starting at line 154, page 4, discloses a robotic arm with individual drive axes which are depicted in FIG. 1 as three joints connecting links of robotic arm 3), the position information (paragraph at line 154, page 4 continuing to first line on page 5, discloses that exact position data can be used to determine the camera location) indicating each value detected from each of the plurality of the joints of the arm device (see in paragraph starting at line 154, page 4, discloses that value obtained is from the control position of the coordinates of the individual drive axes [joints] of the robot arm);
in a registration mode (see paragraph starting at line 57, page 2 which discloses a characterization mode/registration mode the camera which is used to capture images of the surgical field, when used at the same time with the high resolution optical camera is equipped with for capturing microscopic data for the location and function of the navigation system), see paragraph starting at line 66, page 2 which discloses that first information from the surgical imaging device regarding the position of a surgical instrument is obtained in a registration mode) and preoperative information including a plurality of reference points of the surgical imaging device (see paragraph starting at line 274,which discloses that the position of the camera via the arm robotic arm, having calibration/navigation markers, together comprising a navigation system, used with preoperatively obtained images and in paragraphs starting at lines 286 on page 7  and 291 on page 8  that the same camera attached to the robotic arm device during the surgical procedure, is used to image the operating area to acquire the preoperative image which includes the robotic arm device in the field of view for preoperatively acquired image );
determine a position of the arm device based (see paragraph starting at line 179, page 5 where discloses that the surgical component via evaluation of the first image information, precise detection of the position and orientation is determined which is enabled by the reference markings on the surgical instrument); and
in an imaging mode, obtain second image information from the surgical imaging device based on the position of the arm device (in paragraph starting with line 154, page 4 discloses that the camera is able to record the current camera position and/orientation by means of the positioning movements by the robot arm, such that the robot arm has the advantage of known degrees of freedom with the positioning movements, as reflected in the corresponding image data reflecting the current [second] camera position and/or orientation).
In addition to the above limitations as taught by Duffner, specifically in reference to, claims 13 and 27, Duffner further teaches a surgical information processing method implemented using circuitry (see paragraph starting at line 38, where it is disclosed such a surgical processing method) and a non-transitory computer readable medium having stored therein a program that when executed by a computer including circuitry causes the computer to implement a surgical information processing method implemented using circuitry (see paragraph starting at line 188, page 5, where it is disclosed a memory unit of the image processing system and also in paragraph starting at line 221, page 6, the means to obtain preoperative image sequences in addition to the means to record the microscopic images, which can also be recorded in real-time/continuously as instructed by the image data generation instructions), each, respectively, comprising:
generating a second position information of a surgical component with respect to the surgical imaging device based on first image information obtained  (in paragraph starting with line 154, page 4 discloses that the camera is able to record the current camera position and/orientation [containing second position information] by means of the positioning movements by the robot arm, such that the robot arm has the advantage of known degrees of freedom with the positioning movements, as reflected in the corresponding image data reflecting the current [second] camera position and/or orientation) in the registration mode (see paragraph starting at line 57, page 2 which discloses a characterization mode/registration mode the camera which is used to capture images of the surgical field, if used at the same time as the high resolution optics that the camera is equipped with for capturing microscopic data for the location and function of the navigation system)  from the surgical imaging device (4); and
determining the position of a surgical component with respect to the predetermined position based on first position information and the second position information (see paragraph starting at line 103, page 3 which discloses the tissue component of the image [the position of the surgical component with respect to] is displayed virtually as a common image [based on] first position information [indicative of information from the displacement value assessed by the navigation system which can also be virtual] and second position information as the microscopic image [indicating the second position information], which reproduces in real-time the actual surgical field in the current field of view during the operation), but does not explicitly disclose the steps of detect a plurality of feature points based on the first image information;  compare the plurality of the reference points and the plurality of the feature points; to determine a position of the arm device based on a result of the comparison, so that the plurality of the reference points and the plurality of the feature points are adjusted.
However, in the same field of endeavor, teaches of detect a plurality of feature points based on the first image information (on the tracked multi-segment arm [0018], the multi-joint arm including tracking markers [0022], initialization of each joint of the multi-joint robot arm prior to surgery [0192]); 
compare the plurality of the reference points and the plurality of the feature points (see step 850 in FUIG. 8A);
determine a position of the arm device based on a result of the comparison (reads/determines the current joint positions [0114], based on predefined parameters for the multi-joint arm [0025]  such that the movement of the end of the multi-joint arm is within a predefined dome from a zero position [0026]), so that the plurality of the reference points and the plurality of the feature points are adjusted (in order to achieve the desired movement, the movement for each join/feature points of the multiple jointed arm are continuously adjusted and updated pose estimations/adjusted reference points are determined in a loop).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Duffner with the steps of detect a plurality of feature points based on the first image information;  compare the plurality of the reference points and the plurality of the feature points; to determine a position of the arm device based on a result of the comparison, so that the plurality of the reference points and the plurality of the feature points are adjusted as taught by Piron in order to achieve the desired spatial position and pose of the camera attached to the end of the robotic arm device through fine adjustments of joints of the multi-joint robotic arm ([0114] & FIG. 9A of Piron).
Regarding claim 2, Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Duffner discloses wherein the position determination is further performed by determining a position of the surgical imaging device with respect to the predetermined position based on the position information and by determining a distance between the surgical component and the surgical imaging device (see in paragraph starting at line 169, page 5 discloses that the relative position [distance being determined] between the surgical imaging device capturing the image of tracking markings).
	Regarding claims 5 and 16, Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Duffner discloses wherein the first image information is obtained in the registration mode at a different perspective that the second image information that is obtained in the imaging mode (in paragraph starting at line 135, page 4, discloses that information obtained by the camera and/or the microscopic objects can be moved so that the data corresponds [registers] the position-variable image transmission to a detector system, so that the angle of view, the focus, etc. can be controlled via appointing or surgical instrument position by the surgeon).
Regarding claims 8 and 19, Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Duffner discloses wherein the value includes an amount of rotation of each of the plurality of the joints of the arm device (see paragraph starting at line 154, page 4, it is disclosed that the positioning movement [of the joint] of the robotic arm, are at known degrees of freedom [including the amount of rotation] that provide both control and regulation of a respective joint).
Regarding claims 11 and 22, Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Duffner discloses wherein the position of the arm device is a reference point for image registration between a previously obtained medical image (see paragraph starting at line 169, page 5, discloses stationary marking [reference point] enables that the locating system can be calibrated [via the reference point] between the camera and the patient table, which the stationary marker is attached to the surgical instrument, patient, and/or vicinity of the patient [surgical site]).
Additionally, in reference to claim 11, Duffner discloses that the images obtained by the surgical imaging device are obtained as the second image information (see paragraph starting at line 179, page 5, discloses that then, the reference markings on the surgical tool then in turn enables precise detection of the position and orientation of the surgical tool via image analysis).
Regarding claims 12 and 23, Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Duffner discloses wherein the position of the arm device is a reference point for superimposing at least one pre-operative image on images obtained by the surgical imaging device (see paragraph starting with line 291, page 8 discloses the superimposition of the pre-operative image on the image obtained with the microscope) as the second image information (see paragraph starting with lines 301 & 305, page 8 discloses that).
Regarding claim 14, Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Duffner discloses further comprising determining the position information from a stereoscopic distance between a patient and the surgical imaging device (see line 188, page 5 discloses using real-time diagnostic images in combination with real-time microscopic images to provide stereoscopic vision to the operator through conveying information about the 3D shape and depth [distance from camera to/into the patient] of surgical field), and specifically, Piron discloses the imaging of the camera/surgical imaging device affixed to the end of the robotic arm is stereoscopic imaging (see [0202] alignment of the robotic arm also performs alignment for stereoscopic imaging) and determines a desired distance between the surgical imaging device and the patient ([0008-0009], [0013] obtains a desired standoff distance between the end effector of the robotic arm/camera attached to the end of the robotic arm and the target/patient).
Claim 24, Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Duffner discloses a surgical information processing apparatus, comprising:
the surgical information processing apparatus according to claim 1 (4, see rejection of the limitation outlined above); the surgical imaging device configured to obtain images of a patient (see line 252, page 7 discloses the cameras directed to the patient 8); and the arm device (3).
Regarding claim 25, Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Duffner discloses the surgical imaging device is a surgical microscope (see paragraph starting at line 94, page 3 which discloses any device capable of generating real-time imaging including but not limited to that of a conventional surgical microscope).
Regarding claim 26, Duffner, in view of Piron, substantially discloses all the limitations of the claimed invention, specifically, Duffner discloses the arm device has an actuator at a joint (see paragraph starting with line 154, page 4, is disclosed that the robot arm may have independently controlled position coordinates for each of the individual [a] drive [actuator] axes [joint]).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duffner, in view of Piron, as applied to claims 1 and 13 above, further in view of Ortmaier et al. (US20100274389, here after “Ortmaier”).
Regarding claims 4 and 15, Duffner, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the circuitry activates the registration mode or the imaging mode based on the position information.
However, in the same field of endeavor, Ortmaier teaches wherein the registration mode or the imaging mode is activated based on the position information (see [0017] where the registration mode automatically activates in response to markers at specific positions).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Duffner and Piron with the registration mode or the imaging mode is activated based on the position information as taught by Ortmaier in order to automatically register the object, in particular the living being as the object, with the help of the detection device attached to the robot, reducing potential errors in registration and the ability to perform re-registration efficiently for correction of when a positon changes  ([0021] of Ortmaier).
Response to Arguments
Rejections under 35 USC 102
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793